DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 36-48 in the reply filed on 5/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claims 47 and 48 are objected to because of the following informalities:  in claim 46 Applicant introduces “a tissue healing agent”, but then (assumedly) refers to it has “the first tissue healing agent” in claims 47 and 48, which has antecedent issues.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 36-39, 42, 44 and 46 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maeda et al (US 7,985,197).
Regarding claim 36, Maeda discloses a device for applying a tissue healing agent, comprising: an insertion member 11 extending longitudinally from a proximal end to a distal end and including a channel extending therethrough (fig 3); a delivery element 13 including a first surface and a second surface opposing one another (opposite sides of 13), the delivery element movable between a closed configuration (fig 15), in which the delivery element is compressed to be received within the channel (fig 15), and an open configuration, in which the delivery element is substantially planar (fig 11); and a first sheet of a first tissue healing agent 30 disposed on the first surface of the delivery element (fig 11); and a control member 12/22 attached to the delivery element (fig 8) for moving the delivery element between the open and closed configurations (Col.13 ll 20-32), wherein the delivery element is moved between the open and closed configurations by rotating the control member about a longitudinal axis thereof (Col.13 ll 20-27; in order to reach “maximum projecting 11”, the control member 12/22 must rotate through circumferential groove 12c-2, see fig 5 and Col.12 ll 37-56 especially lines 48-53). 
Regarding claim 37, wherein the delivery element is biased toward the open configuration and is constrained in the closed configuration via an interior surface of the channel (figs 12-15).  
Regarding claim 38, wherein, in the closed configuration, the delivery element is rolled upon itself to be received within the channel (fig 17, although a different embodiment than cited above, it has analogous structures and also shows the rolling upon itself).  
Regarding claim 39, wherein a perimeter of the delivery element includes a curvature 13c at a proximal end thereof so that, when the delivery element is moved proximally toward the insertion member, in the open configuration, contact between the proximal end of the delivery element and the distal end of the insertion member urges the delivery element toward the closed configuration (figs 12-15).  
Regarding claim 42, further comprising a release mechanism for releasing the first tissue healing agent from the first surface of the delivery member (Col.11 ll 16-52)
Regarding claim 44, wherein the release mechanism includes an element extendable away from the first surface to release the first sheet of the first tissue healing agent therefrom (Col.11 ll 16-52, an adhesive extends away from the first surface to release the first sheet).  
Regarding claim 46, Maeda discloses a device for applying a tissue healing agent, comprising: an insertion member 11 extending longitudinally from a proximal end to a distal end and including a channel extending therethrough (fig 3); a delivery element 13 including a first surface and a second surface opposing one another (opposite sides of 13), the delivery element movable between a closed configuration (fig 15), in which the delivery element is compressed to be received within the channel (fig 15), and an open configuration, in which the delivery element is substantially planar (fig 11); a control member 17 connected to the delivery element (fig 10) and extending proximally therefrom for moving the delivery element between the open and closed configurations (via abutment with 12; see Col.13 ll 20-32); a tissue healing agent 30 formed in a sheet configuration (fig 7) and disposed on the first surface of the delivery element (fig 11); and a release mechanism 12 movably coupled to the delivery element for releasing the agent therefrom (translation of mechanism 12 through 11, which moves 13 and 17, see fig 8 for how they are coupled).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al (US 7,985,197).
Regarding claims 40 and 41, while Maeda substantially discloses the invention as claimed, it does not disclose the composition of the first sheet of the first healing agent such that it does not disclose wherein the first tissue healing agent has adhesive properties nor wherein the first tissue healing agent includes at least one of a steroid, a polymer, a polyglycolic acid, a fibrin glue and a tissue cell matrix sheet. In the background section of the reference, it discloses polyglycolic acid is used to reinforce stitches (Col.1 ll 12-15). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify the first tissue healing agent to be a polyglycolic acid with adhesive properties as taught by Maeda itself to reinforce stitches.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,736,638. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the patented claims (different combinations of the independent and dependent patented claims). Claims 43, 45, 47 and 48 are rejected under double patenting only.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783